  Case 1:19-cr-00057-LO Document 269 Filed 12/17/19 Page 1 of 5 PageID# 1284



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                                                                                 FILED
                                                                                             IN OPEN COURT
                                       Alexandria Division

                                                                                         DEC I 7 2019
UNITED STATES OF AMERICA

                                                                              I     CLERK IJ.K
                                                                                                         :LiJUnT
       V.                                            No. l:19-cr-57(LO)                ALL



JOSHUA ANDREW MILIARESIS,

       Defendant.



                                   STATEMENT OF FACTS


       The United States and the defendant, Joshua Andrew Miliaresis (the "Defendant"), agree

that the United States would have proven the following facts at trial, beyond a reasonable doubt,

with admissible and credible evidence:

       1.      Beginning in or about 2016, and continuing thereafter up to and including July

2019, in Fairfax County, Virginia, within the Eastern District of Virginia and elsewhere, the

Defendant did unlawfully, knowingly, and intentionally combine, conspire, confederate, and

agree with Tony Le, Tasnccf Chowdhury, Young Yoo, Sascha Amadeus Carlisle, Tyler Le, and

others, both known and unknown, to unlawfully, knowingly, and intentionally manufacture,

distribute, and possess with the intent to manufacture and distribute 1,000 or more marijuana

plants, in violation of Title 21, United Slates Code, Sections 841(a)(1) and 846.

       2.      In and around 2016, the Defendant traveled with an uncharged co-conspirator to

meet with Tony Le in the Eastern District of Virginia. During this meeting, the Defendant and

Tony Le came to an arrangement wherein Tony Le agreed to invest approximately $180,000 to

$200,000 in a marijuana grow operation located in Hayfork, California. Tony Le's investment

was for two years, and the investment was used to build greenhouses on one of the land parcels.
Case 1:19-cr-00057-LO Document 269 Filed 12/17/19 Page 2 of 5 PageID# 1285
Case 1:19-cr-00057-LO Document 269 Filed 12/17/19 Page 3 of 5 PageID# 1286
Case 1:19-cr-00057-LO Document 269 Filed 12/17/19 Page 4 of 5 PageID# 1287
Case 1:19-cr-00057-LO Document 269 Filed 12/17/19 Page 5 of 5 PageID# 1288
